Citation Nr: 1615380	
Decision Date: 04/15/16    Archive Date: 04/26/16

DOCKET NO.  09-13 998	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Entitlement to service connection for back disability. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Haddock, Associate Counsel







INTRODUCTION

The Veteran had active service from June 1968 to January 1970.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision by the Jackson, Mississippi Department of Veterans Affairs Regional Office (RO). 

This matter was previously before the Board in July 2013 when it was remanded for additional development.  It has not been returned to the Board for appellate consideration.  


FINDING OF FACT

Back disability did not originate in service, was not manifest within a year of service, and is not otherwise etiologically related to service.  


CONCLUSION OF LAW

The criteria for service connection for back disability have not been met.  38 U.S.C.A. § 1101, 1110, 1112, 1131, 1137 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

VA will assist a claimant in obtaining evidence necessary to substantiate a claim, but is not required to provide assistance to a claimant if there is no reasonable possibility that assistance would aid in substantiating the claim.  VA must also notify the claimant of any information, and any medical or lay evidence, not previously provided to VA, that is necessary to substantiate the claim.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  As part of the notice, VA must specifically inform the claimant and representative, if any, of which part, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.

Notice to a claimant should be provided at the time or immediately after, VA receives a complete or substantially complete application for benefits.  38 U.S.C.A. § 5103(a) (West 2014); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The timing requirement applies equally to the effective date element of a service connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

The Board finds that the Veteran has been provided adequate notice in response to the claims.  The record shows that the Veteran was mailed a letter in June 2008 advising him of what the evidence must show and of the respective duties of VA and the claimant in obtaining evidence.  The June 2008 letter also provided the Veteran with appropriate notice with respect to the disability rating and effective date elements of the claims. 

The Board also finds the Veteran has been provided adequate assistance in response to the claims.  The Veteran's service medical records are of record.  Post-service VA medical records have been obtained.  The Veteran has been provided a VA examination which is adequate.  Neither the Veteran nor representative has identified any outstanding evidence, to include medical records, which could be obtained to substantiate the claims.  The Board is also unaware of any outstanding evidence.

Legal Criteria and Analysis

The Veteran seeks service connection for back disability,  which he believes occurred as a result of carrying packs, gear, and artillery. 

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303(a) (2015).

Service connection may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2015).

Certain chronic diseases (including arthritis) may be service connected on a presumptive basis if manifested to a compensable degree in a specified period of time post-service (one year for arthritis).  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  

A review of the Veteran's service medical records is silent for any complaints or treatment related to back pain.  His January 1970 separation examination shows that his back was normal on clinical evaluation and the Veteran did not report any history of back pain on the associated report of medical history.  

Post-service VA treatment records show that the Veteran began receiving treatment for back pain in 2000, after falling from a ladder.  At that time he did not report any history of injury to his back, or pain, related to active service.  A July 2001 lumbar X-ray revealed minimal hypertrophic degenerative changes throughout the lumbar spine and chronic disc disease at L5-S1.  Subsequent VA treatment records continually document the Veteran began to report a history of "back pain status post trauma in Vietnam."  However, the reported trauma was not described by the Veteran.

A March 2008 VA pain clinic evaluation notes that the Veteran reported a 20 plus year history of back pain, but did not report any causal relationship to his active service.  Notably, this indicates his back pain had an onset of sometime around 1988, 18 years following separation from active service.  

At an October 2010 VA examination, the examiner noted that the Veteran first sought treatment for low back pain in April 2000, after falling from a ladder.  The examiner also noted the July 2001 VA lumbar X-ray which revealed minimal degenerative changes.  After examination, the examiner assigned a diagnosis of degenerative disc disease of the lumbar spine.  The examiner opined that the Veteran's back disability was less likely than not caused by his active service and explained that while the Veteran reported that his back pain was caused by carrying heavy artillery shells and guns, there was no documentation in the service medical records that the Veteran was treated for back pain during active service.  Further, the examiner noted that the post-service VA treatment records showed that in 2008 he reported a 20 year history of back pain, which was likely age related, as with age, discs begin to lose fluid and flexibility which decreased their ability to cushion the vertebrae.  Therefore, the examiner found that the Veteran's degenerative disc disease was less likely than not caused by his active service, to include carrying heavy munitions forty years earlier. 

In this case, the service treatment records are negative for any reference to back complaints or findings, and the first documentation of back complaints occurred decades after service.  In connection with his original back complaints after service, the Veteran reported a post-service onset of back problems, and did not suggest a service origin.  It was only years later that the veteran began informing examiners that the back problems originated from trauma in service.  

The Veteran was afforded a VA examination to address the etiology of his back disorder, at which time the examiner, based on an accurate understanding of the evidence in the claims file, concluded that the Veteran's back disorder was not related to service.  The opinion is supported by the evidence which, again, shows the absence of any reference to back complaints and findings in service or until decades after service, coupled with an initial report by the Veteran of a non-service origin for his back problem.

Although the Veteran himself believes that his back disorder is related to certain activities in service, the Board finds he is not competent to offer an opinion as to the etiology of his disorder.  Although true that in certain circumstances a layperson such as the Veteran may so opine, this case does not present such a circumstance.  The back disorder at issue is not one readily observable by a layperson, and in fact represents an unobservable disease process with symptoms which only became apparent over time.  A layperson is not competent to determine precisely when, over the course of 30 years or more, a back disorder developed, or to otherwise pinpoint whether one activity or another in service eventually led to the development of a back disorder.  To the extent the Veteran intends to relate that his back symptoms have been present since service, the Board finds that account to lack credibility, particularly in light of his statements when he initially presented for treatment in which he pinpointed a post-service origin for his complaints.  The Board finds that the Veteran's first account to his treating clinicians of the origin of his back complaints is of greater probative value than his later account, as his initial account was offered when he was not concerned with filing a claim and was instead concerned with seeking treatment.  

In sum, the first credible evidence of a back disorder is decades after service, and the only competent evidence of record is against the claim.  For the reasons explained above, the Board concludes that the preponderance of the evidence is against finding that the Veteran's back disability had onset during active service or was otherwise caused by his active service.  There is no reasonable doubt to be resolved in this case.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102 (2013); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for back disability is denied.



____________________________________________
Thomas H. O'Shay
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


